Citation Nr: 0529263	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  00-08 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including as secondary to service-connected 
degenerative disc disease of the 5th and 6th cervical 
vertebrae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1980 to 
October 1984 and from February to July 1991.  He also had 
additional service in the Air National Guard and Air Force 
Reserves.    

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the veteran's claim for service connection for 
an acquired psychiatric disorder secondary to service-
connected degenerative disc disease of the 5th and 6th 
cervical vertebrae.

In February 2003, the Board remanded the case to the RO in 
order to schedule the veteran for a travel Board hearing.  He 
had the hearing in March 2003 before the undersigned Veterans 
Law Judge (VLJ) of the Board.  A transcript of the proceeding 
is of record.  

In September 2003, the Board again remanded the case to the 
RO (via the Appeals Management Center (AMC)) in Washington, 
DC, for further development and consideration.  In May 2005, 
the AMC issued a supplemental statement of the case (SSOC) 
continuing the denial of the claim.  The AMC then returned 
the case to the Board for further appellate review.

In its prior statements of the matter on appeal the RO has 
identified the issue as entitlement to service connection on 
a secondary basis, however, it has consistently adjudicated 
the veteran's claim on both a direct and secondary basis, in 
view of his contentions regarding a head injury in service.  
So the Board has characterized the issue on appeal 
accordingly.  The veteran has been informed at all stages of 
his appeal of the criteria for establishing service 
connection on both a direct and secondary basis, and thus, no 
further notice to him of these requirements is necessary 
before the Board's consideration of this matter.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).   


FINDINGS OF FACT

1.	All preliminary notification and development needed to 
render a fair decision of the claim on appeal has been 
accomplished.

2.	The most persuasive medical evidence of record indicates 
the veteran's currently diagnosed psychiatric disorders did 
not originate in service and are not otherwise causally 
related to his military service.

3.	In the only competent opinion of record addressing 
whether the veteran has a present psychiatric disability 
that is etiologically related to his service-connected 
degenerative disc disease of the 5th and 6th cervical 
vertebrae, a VA examiner has ruled out such a relationship.   


CONCLUSION OF LAW

Any psychiatric disorder the veteran may currently have, 
including depression and bipolar disorder, was not incurred 
or aggravated during service and is not proximately due to or 
the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.159, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186- 87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the AMC sent the veteran a VCAA letter in June 
2004 providing him notice of the evidence needed to support 
his claim that was not on record at the time the letter was 
issued, the evidence VA would assist him in obtaining, and 
the evidence it was expected that he would provide.  The June 
2004 VCAA letter also specifically requested that he submit 
any evidence in his possession pertaining to his claim.  
Additionally, he was informed of the evidence needed to 
establish service connection on a secondary basis.  In a 
February 2005 letter, the AMC again notified him of the 
opportunity to provide any evidence or information he had 
pertaining to his appeal.  Thus, the content of the above-
noted letters, along with information from other notice 
documents likewise addressing the evidence necessary to 
support his claim, provided satisfactory VCAA notice in 
accordance with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b)(1), and Pelegrini II.  

Here, the VCAA was not enacted until after the RO's initial 
adjudication of the claim on appeal.  So the June 2004 and 
February 2005 VCAA letters obviously could not have been 
issued before the RO's December 1999 decision.  Therefore, 
this did not comply with the requirement that VCAA notice 
precede the initial RO adjudication.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini II, 18 Vet. App. 
at 120).  But in Pelegrini II, the Court clarified that in 
cases, as here, where the VCAA notices were not issued until 
after the initial adjudication in question - because the 
VCAA did not exist when the RO initially adjudicated the 
claim, VA does not have to vitiate the initial decision and 
start the whole adjudicatory process anew.  Rather, VA need 
only ensure the veteran receives or since has received 
content-complying VCAA notice such that she is not 
prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2004) (An error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right to 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication]."  (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984).  Failure to provide 
notice before the first adverse decision by the AOJ would not 
have the natural effect of producing prejudice, and 
therefore, prejudice must be pled as to this deficiency.))

The veteran has received VCAA notice during the pendency of 
the appeal, which essentially afforded him ample opportunity 
to submit all available information and evidence regarding 
the claim.  As indicated above, the AMC provided VCAA notice 
through June 2004 and February 2005 letters.  The record 
reflects that the veteran responded to the initial notice 
letter in June 2004 through a statement in which he requested 
that the RO obtain his records from the Social Security 
Administration (SSA), and an authorization form for treatment 
records from the Montrose Psychotherapy clinic; the RO has 
since obtained outstanding medical records from each of these 
sources.  The AMC then issued its May 2005 SSOC continuing 
the denial of the veteran's claim, notifying him of the 
opportunity to submit any further evidence in support of the 
claim.  He has not since submitted or notified VA of the 
existence of any additional relevant evidence.  


So under these circumstances, the Board finds that the 
veteran was afforded "a meaningful opportunity to 
participate effectively in the processing of [his] claim by 
VA," and thus, "essentially cured the error in the timing 
of notice."  See Mayfield, 19 Vet. App. at 128 (holding that 
section 5103(a) notice provided after initial RO decision can 
"essentially cure the error in the timing of notice" 
so as to "afford a claimant a meaningful opportunity to 
participate effectively in the processing of... claim by VA") 
(citing Pelegrini II, 18 Vet. App. at 122-24).

Moreover, in the present case, the RO has obtained the 
veteran's service medical records (SMRs), his VA outpatient 
treatment (VAOPT) records, records from the SSA, and various 
private treatment records.  The RO has also arranged for the 
veteran to undergo numerous VA examinations in connection 
with the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  He has submitted additional private medical 
records and personal statements.  He also has provided 
testimony during a March 2003 hearing at the RO before the 
undersigned VLJ.  38 C.F.R. § 20.700.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Factual Background

The report of the veteran's May 1980 entrance physical, for 
purposes of induction into active service, does not reflect 
any complaints or findings with regard to a psychiatric 
condition.  The service medical records (SMRs) for the time 
period during which he served on active duty in the Air 
Force, from October 1980 up until October 1984, are also 
negative for any psychiatric problems.   

Additional SMRs from the period during which the veteran 
served with the Air Force Reserve (from October 1984 to 
February 1991), and Air National Guard (from February 1991 to 
March 1992), include a February 1987 incident report 
indicating he had been in an automobile accident earlier that 
month while traveling to the site of a training exercise.  
The report further noted that his car had been rear-ended, 
and that he had been taken to an Air Force medical facility 
for evaluation.  It was noted that this accident had been 
unavoidable and through no negligence of him.  The nature and 
extent of his injury was listed as a rotary subluxation with 
C-8 parathesias to the right arm.

A February 1987 record from a military hospital reflects that 
the veteran presented with neck and back pain following a 
motor vehicle accident.  He reported that during the accident 
his head had struck the foam-padded steering wheel.  He 
stated that he was wearing a seat belt at the time, and noted 
a momentary loss of consciousness, but stated that he then 
stepped out of the car on his own.  The impression was a 
grade I rotary subluxation at C1-2.  A March 1987 report from 
this same facility indicates that the veteran had initially 
been admitted on an inpatient basis to the neurosurgery 
service for evaluation of radiculopathy type symptoms, 
status-post a motor vehicle accident several weeks prior to 
admission, but had been transferred to the psychiatric ward 
after a nontoxic suicidal gesture. On initial evaluation, he 
was noted to have a history of attention deficit disorder 
(ADD), residual type marked by impulsivity, and marked 
fluctuations in mood, as well as a history of alcohol 
dependence in remission for 6 months.  The veteran reported 
that being alone in the hospital had caused him to feel upset 
regarding his marriage, his legal condition, and other recent 
life events.  A mental status examination showed euthymic 
mood, no first rank mental symptoms, and normal memory and 
concentration.  The diagnosis was attention deficit disorder, 
residual type; alcohol dependence in remission; and a life 
circumstance problem.      

An April 1987 record of a consultation with a military 
psychologist, indicates an assessment of adjustment disorder 
without his parents, with some dependent and avoidant 
personality features noted.  The report of a May 1988 
periodic medical examination reflects that the veteran had 
been treated at a mental health clinic in March 1987 for a 
life circumstance problem, which had since resolved.  Also 
noted was that the veteran had suffered a rotary subluxation 
in February 1987 as the result of a motor vehicle accident, 
and that he continued to have occasional recurrent pain 
requiring the use of medication.  

The report of a January 1999 VA examination of the spine, 
reflects the examiner's impression of degenerative disc 
disease at C5-6 with herniated disk causing left upper 
extremity radiculopathy.  The examiner also expressed the 
opinion that it was likely that this injury occurred due to 
the veteran's motor vehicle accident in 1987.  There was no 
documentation as to any psychiatric symptoms related to the 
veteran's cervical spine disorder.   

In a February 1999 rating decision, the RO granted service 
connection for degenerative disc disease at C5-6 with 
herniated disk causing left upper extremity radiculopathy, 
and assigned a 20 percent initial rating, effective July 24, 
1998.  The veteran filed a timely appeal as to this decision.  
In his March 2000 VA Form 9, accepted by the RO as a 
substantive appeal, the veteran alleged that his SMRs showed 
treatment for a psychiatric condition, and also demonstrated 
a connection between an in-service head injury and such 
condition.  

In a September 1999 report, Dr. M. Prabhu, a private 
psychiatrist, noted a diagnosis of major depression, single 
episode with psychotic features, as well as a history of ADD.   

In his report dated that same month, B. Frank, private 
psychologist, indicated a diagnosis of bipolar disorder, 
mixed, and dissociative amnesia.  

Treatment records from the Michael E. DeBakey VA Medical 
Center (VAMC), located in Houston (hereinafter identified as 
the Houston VAMC), dated from April 1998 to June 2003, 
include a July 1998 outpatient psychiatric treatment note 
that indicates a history of attention deficit hyperactivity 
disorder (ADHD) during childhood, and also reflects a recent 
diagnosis of adult ADHD.  Subsequent treatment records 
document assessments of a variety of psychiatric disorders, 
including ADD, bipolar disorder, depression, and borderline 
and narcissistic personality traits.  

The records from the Houston VAMC also include, in 
particular, a January 2002 VA neuropsychologist's report 
which notes that the veteran reported depression and 
irritability following a 1987 motor vehicle accident.  The 
treatment provider recommended that the veteran undergo 
further neuropsychological evaluation to address the issue of 
traumatic brain injury.  A February 2002 nursing note 
reflects an assessment of an organic affective syndrome, 
amongst other psychiatric conditions including bipolar 
disorder, NOS, and narcissistic personality disorder.  Also, 
an October 2002 report from Dr. A. Foster, notes that the 
veteran had a history of mood instability, pervasive 
concentration difficulty, impulsivity, and two prior head 
injuries, with personality features contributing to the above 
symptoms.  The assessment was of a mood disorder secondary to 
a head injury with mixed features, and a personality disorder 
with narcissistic traits.  A record of another consultation 
with this physician, dated the following month, notes a 
history of possible ADHD preceding his repeated head 
injuries, mood lability, and personality traits with an 
extensive history of sabotaging his own treatment.  The 
assessment was a mood disorder secondary to a head injury.  

In the report of an April 2001 VA examination for mental 
disorders, the examiner, a psychiatrist, noted an 
assessment/diagnosis of bipolar disorder, and attention 
deficit disorder.  He further indicated that the veteran's 
bipolar disorder appeared to be under no treatment whatsoever 
over the past year, and that this condition was an outgrowth 
of the problem formerly diagnosed as attention deficit 
hyperactive disorder.  He noted that it was well known that 
these two diagnoses frequently occurred concurrently, and 
could be confusing in their presentation.

The veteran again underwent examination in July 2001, by a 
psychologist. Following the examiner's review of the claims 
file and interview of the veteran, he indicated a clinical 
assessment of depression, NOS; bipolar type II disorder 
(provisional, currently depressed); a history of ADD; and 
personality disorder, NOS, by history.  In a September 2001 
addendum to the July 2001 examination report, the examiner 
stated that he had referred the veteran for additional 
psychological testing to clarify the diagnosis.  In another 
addendum, dated March 2002, the July 2001 examiner revised 
his diagnosis to exclude bipolar disorder.  

In a July 2002 medical opinion, a panel of two VA 
psychiatrists (which included the same physician that had 
conducted the April 2001 examination) initially noted their 
review of the claims file, including SMRs.  The psychiatrists 
then noted that the veteran had a history of ADHD in 
childhood, treated with good results.  Also noted was a 
history of treatment for either an abnormal EEG following a 
fever or febrile seizures, and a history of multiple 
concussions in childhood.  Additionally, in several 
interviews the veteran had stated that his family of origin 
was dysfunctional.  He had sought psychiatric treatment as a 
civilian in late-1986 (approximately four months prior to his 
cervical spine injury) for situational anxiety related to 
marital problems.  The panel of psychiatrists further noted 
that the veteran was in a motor vehicle accident in February 
1987, and that the initial medical report indicated a 
questionable very brief loss of consciousness; the veteran 
later recalled that he had been able to leave the car on his 
own, and no abnormalities of mental status were noted at that 
time.  Also noted was that the veteran had been hospitalized 
for a cervical sprain, and became increasingly sad and 
hopeless allegedly because of his marital problems and other 
stressful life circumstances.  There was no record of any 
psychiatric treatment from 1988 until after the veteran moved 
to Houston in 1998, and he again became depressed around this 
time period.  

The panel then expressed the conclusion that the veteran's 
current psychiatric condition had its etiology in his 
personality disorder, which was an outgrowth of his 
experiences prior to his motor vehicle accident in February 
1987.  Additional etiologic factors were his history of 
alcohol abuse, as well as his history of ADHD in childhood.  
The panel stated that there did not appear to be a 
relationship between the veteran's 1987 accident and his 
recent psychiatric condition.  It was noted that if the 
veteran had sustained a traumatic brain injury the course of 
the injury would not be one of increasingly more severe 
symptoms, as the veteran's progress notes had shown, but 
instead, there would be an improvement followed by a plateau. 

Treatment records from P. Haymon, a private psychologist, 
dated from April 2002 to September 2002, include an August 
2002 mental status report that notes a history of a motor 
vehicle accident in 1987 with a cervical injury at C4-5, and 
a closed head injury.  The psychologist related that the 
veteran's ability to problem solve had diminished as time 
progressed, and he had lost focus and the ability to carry 
out job-related duties.  It was further noted that he had 
some difficulties with voice and speech, a disrupted thought 
process, and a depressed mood with blunted affect.  Also 
noted were some problems with orientation to time, ruminative 
thought content, and deterioration in insight and judgment.  
The diagnosis was dementia due to head trauma, personality 
change due to head injury (depressive type), and paranoid 
personality disorder.   

In a September 2002 report, S. Jenkins, a private 
psychologist, indicated diagnoses of major depressive 
disorder, recurrent, and personality disorder, NOS.  

In March 2003, during a travel board hearing, the veteran 
related the circumstances of the claimed in-service head 
injury, and his subsequent cervical spine disability, and 
expressed the viewpoint that these conditions caused and/or 
contributed to his present psychiatric disorders.  

In her December 2003 letter, Dr. A. Foster, as indicated 
above, a psychiatrist at the Houston VAMC, noted that she had 
been treating the veteran for a mood disorder secondary to a 
general medical condition, head injury and personality 
disorder.  She stated that the veteran had attempted to 
maintain employment over the past three years, and he had not 
been successful in doing so.  She also noted that a 
neuropsychological evaluation in 2002 had shown deficits 
across several cognitive domains including 
attention/concentration, and memory for verbal information.      

A copy of a May 2004 SSA decision indicates the veteran was 
deemed to be disabled, effective April 17, 1999, due to a 
primary diagnosis of affective or mood disorders, and a 
secondary diagnosis of disorders of the back (discogenic and 
degenerative).   

The report of a March 2005 VA examination, conducted by a VA 
psychologist, indicates that a complete review of the claims 
file had been conducted.  The examiner further noted the 
veteran's report that he was first diagnosed with ADD at the 
age of 12 or 13.  He further stated that in February 1987, he 
was involved in a collision during which he hit his head on 
the steering wheel, and as he waited for others to arrive on 
the scene he did not lose consciousness.  He stated that he 
was hospitalized for two weeks, first on the neurology ward, 
and then later on the psychiatric ward.  He also reported an 
extensive history of post-service treatment for various 
psychiatric conditions, primarily through VA medical 
facilities.  On mental status examination, the veteran was 
appropriately groomed and casually dressed.  His speech was 
unremarkable.  Mood was subdued, and his affect was broad in 
range and appropriate to content.  His thoughts were coherent 
and logical.  

The examiner rendered a diagnosis of depressive disorder, not 
otherwise specified, and personality disorder, not otherwise 
specified.  He then stated that after review of the claims 
file, electronic medical records, and the interview with the 
veteran, it was his opinion that it was less likely than not 
the veteran's depressive disorder was the result of injuries 
in the motor vehicle accident - including the degenerative 
disc disease at C5-C6.  The examiner explained that the 
veteran was placed at risk for future mental health problems 
given the conflict and abuse he witnessed growing up, and his 
attention problems.  He noted also that the consistency that 
appeared in the records including from service, was of 
maladaptive personality characteristics, which had negatively 
affected the veteran's functioning, and had an origin in his 
childhood difficulties.   

Governing Laws and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered 
as part of the original condition.  38 C.F.R. § 3.310(a).  
This includes situations where a service-connected condition 
has chronically aggravated another condition that is not 
service connected, but compensation is only payable for the 
additional disability attributable to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  Also, medical 
evidence is required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See 
Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet App. 518, 519 (1996).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("[T]he VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine" and does not mandate a 
discussion of all lay evidence of record.)

Legal Analysis

The matter for consideration before the Board involves 
entitlement to service connection for an acquired psychiatric 
disorder both on a direct basis, and as secondary to the 
veteran's service-connected degenerative disc disease of the 
5th and 6th cervical vertebrae.  In view of the medical 
evidence of record, as discussed below, service connection 
for a claimed psychiatric disorder is not warranted based 
upon either theory of entitlement. 

With regard to service connection on a direct basis, the 
veteran has alleged that he has one or more current 
psychiatric disorders that developed as a consequence of a 
prior head injury, sustained during a February 1987 motor 
vehicle accident while driving to a military training 
exercise.  While his SMRs confirm the occurrence of that 1987 
automobile accident, as claimed, there is no objective record 
of any head injury in connection with that incident.  During 
his hospitalization immediately following the accident, he 
reported that his head had struck the padded steering wheel, 
and that he continued to have neck and back pain; however, 
the only diagnosis at that time was a grade I rotary 
subluxation at C1-C2.  (In regard to the neck injury in 
service, he has not claimed, nor does the record suggest, 
that the neck injury at that time directly caused a 
psychiatric disorder, but rather, that the post-service 
manifestations of his service-connected cervical spine 
disability caused and/or contributed to psychiatric problems, 
and thus a cervical spine disability is addressed further 
below under the discussion of secondary service connection.)  

Following the 1987 automobile accident, there is some 
documentation as to treatment in service for various mental 
health conditions, however, no treatment provider identified 
a head injury as the possible etiology of these conditions.  
A March 1987 hospitalization report indicates the veteran was 
admitted for radiculopathy-type symptoms, and later 
transferred to a psychiatric ward after becoming distraught 
due to recent life events; the diagnosis was ADD, alcohol 
dependence in remission, and a life circumstance problem.  An 
April 1987 outpatient record notes an assessment of an 
adjustment disorder, and a May 1988 routine examination 
indicates prior treatment for life circumstance problems that 
had since resolved.  There is no further indication of 
psychiatric symptoms in service.

The evidence subsequent to discharge from service does not 
reflect any psychiatric condition until September 1999, 
through a private psychiatrist's diagnosis of 
major depression, single episode, and a history of ADD.  
Since then, the veteran has been diagnosed with additional 
mental health conditions including bipolar disorder and 
personality disorders.  However, even assuming for the sake 
of argument his allegation of a head injury in 1987, and 
taking into consideration those psychiatric symptoms noted in 
service, the most persuasive medical evidence that addresses 
the relationship between any current psychiatric disorder and 
service is against his claim for service connection on a 
direct basis.

The record indicates that both VA and private medical 
providers treating the veteran for various psychiatric 
conditions have provided statements regarding the etiology of 
these disorders, including an August 2002 report from P. 
Haymon, a private psychologist, which notes a history of a 
motor vehicle accident in 1987 with a closed head injury.  
The diagnosis was, in pertinent part, dementia due to head 
trauma, and personality change due to head injury (depressive 
type).  The Board notes that the above report does not 
include any notation that the psychologist considered the 
veteran's documented medical history, including SMRs; rather, 
this conclusion appears to be based entirely upon information 
provided by the veteran during the course of his treatment.  
The psychologist's consideration of the veteran's subjective 
history as the only basis for his opinion, significantly 
limits the probative value of the opinion.  See Reonal v. 
Brown, 5 Vet. App. 458, 494- 95 (1993) (the presumption of 
credibility is not found to "arise" or apply to a statement 
of a physician based upon an inaccurate factual premise or 
history as related by the veteran or someone else).

Dr. A. Foster, a VA psychiatrist at the Houston VAMC, has 
likewise indicated in an October 2002 report that the veteran 
had a history of mood instability and other symptoms, as well 
as two prior head injuries.  The assessment was in part of a 
mood disorder secondary to a head injury with mixed features.  
Thereafter, in a December 2003 letter, this physician noted 
that she was treating the veteran for a mood disorder 
secondary to his general medical condition, head injury and 
personality disorder.  She similarly did not note any review 
of the veteran's objective medical history, and appears to 
have relied entirely upon his assertions regarding medical 
history.  See Reonal, 5 Vet. App. at 494-95.

In a June 2002 VA medical opinion, however, a panel of VA two 
psychiatrists (including one physician that had previously 
examined the veteran in April 2001), collectively determined 
that his current diagnosed psychiatric disabilities were 
etiologically related to a personality disorder that 
developed prior to his 1987 automobile accident, and that 
there was no apparent relationship between that accident and 
his present condition.  The physicians reached this 
conclusion through a complete review of his claims file.  In 
this regard, the panel noted a history of ADHD and multiple 
concussions that pre-existed service, the absence of any 
record of a head injury in service, and the absence of any 
treatment for psychiatric problems for nearly a decade after 
the last incidence of treatment in service in 1988.

Additionally, the report of a March 2005 VA examination by a 
psychologist reflects the examiner's conclusion following a 
review of the claims file, electronic medical records, and 
mental health evaluation of the veteran, that it was less 
likely than not the veteran's depressive disorder was due to 
any injuries sustained in a motor vehicle accident.  The 
examiner noted that the veteran's SMRs and post-service 
treatment records overall were consistent with maladaptive 
personality characteristics that had negatively affected his 
functioning, and had an origin in childhood difficulties.   

In deciding this claim, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Here, though, as explained below, 
there are legitimate reasons for accepting the opinions of 
the June 2002 panel and March 2005 examiner over the opinions 
of the VA and private treatment providers to the contrary.  

As indicated above, the VA examiners have each negated a 
relationship between a present psychiatric disorder and 
service, including a claimed head injury therein, after 
reviewing the veteran's claims file, in addition to 
considering his assertions.  The March 2005 examiner, in 
particular, conducted a comprehensive medical examination, 
and the record reflects that at least one member of the June 
2002 panel had examined the veteran over the previous year.  
Both the 2002 panel and 2005 examiner have also provided a 
detailed explanation for their respective conclusions that 
cite extensively to the veteran's documented medical history.  
So these opinions were well-informed and deserve significant 
probative weight since they have a proper factual foundation 
to support them.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).

By contrast, the opinions of the August 2002 psychologist 
treating the veteran, and October 2002 VA psychiatrist (along 
with a similar December 2003 statement), do not indicate 
consideration of the veteran's objective medical history, nor 
have these doctors provided the results of recent medical 
observations or any other basis that would support their 
conclusions.  Also, regarding Dr. Foster's opinion, 
her December 2003 report identified factors other than a head 
injury that caused or contributed to the veteran's 
psychiatric disability - including an unspecified general 
medical condition and a personality disorder, thus indicating 
that his psychiatric condition was primarily or even entirely 
due to nonservice-related events.  For these reasons, the 
opinions provided by the 2002 panel and March 2005 examiner 
are the more probative opinions.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991); Waddell v. Brown, 5 Vet. App. 
454, 456 (1993); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  
Hence, the Board has determined that service connection is 
not warranted for an acquired psychiatric disorder on a 
direct basis. 

As for the remaining issue of service connection for an 
acquired psychiatric disorder secondary to service-connected 
degenerative disc disease at C5-6, the only medical opinion 
of record that addresses service connection on a secondary 
basis is that of the March 2005 examiner.  This examiner 
provides a negative determination on this question.  As noted 
previously, the examiner stated that the veteran's depressive 
disorder was less likely than not "a result of injuries in 
the motor vehicle accident, including the degenerative disc 
disease at C5-C6" (emphasis added), after having evaluated 
the veteran's documented history.  Since degenerative disc 
disease is the specific cervical spine condition for which he 
is presently service-connected, the above opinion essentially 
rules out a relationship between such condition and a 
psychiatric disorder, on the basis of either causation or 
aggravation of a psychiatric disability.  See Allen v. Brown, 
7 Vet. App. 439, 449 (1995).  The examiner then identified 
other more likely causes of the depressive disorder, each of 
which was not service-related.  The remaining evidence of 
record indicates ongoing treatment for both mental health and 
cervical spine conditions, but does not discuss whether 
cervical disc disease caused any psychiatric disorder.  And 
this is the dispositive issue.

The Board also has considered the veteran's assertions that 
he has a psychiatric disability either due to the claimed 
head injury in service or as secondary to his cervical 
degenerative disc disease.  His assertions amount to an 
opinion about a matter of medical causation.  And as a 
layman, he does not have the necessary medical training 
and/or expertise to give a probative opinion on determinative 
issues such as the diagnosis or etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For these reasons, the claim for service connection for an 
acquired psychiatric disorder, including as secondary to 
service-connected degenerative disc disease of the 5th and 6th 
cervical vertebrae, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  But as the preponderance of 
the evidence is against the veteran's claim, this doctrine is 
not applicable in this appeal.  38 U.S.C.A. 5107(b); 38 
C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1991).




ORDER

Service connection for an acquired psychiatric disorder, 
including as secondary to service-connected degenerative disc 
disease of the 5th and 6th cervical vertebrae, is denied.



	
                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


